Citation Nr: 1718522	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1966 to June 1976.  The Veteran is the recipient of, among other medals and decorations, a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In April 2012, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Beginning March 14, 2012, his service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

Beginning March 14, 2012, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful employment by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A Veteran is totally disabled if service-connected disabilities render it impossible to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Thus, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in "substantially gainful employment," work which is more than marginal and which permits the individual to earn a "living wage" consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  A less than total disability rating in itself is recognition that occupational capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. §§ 4.1, 4.15 (2016).  Accordingly, the record must reflect some factor that takes a particular case outside the norm in order for a Veteran to prevail on a claim for a TDIU.  The sole fact that a Veteran is unemployed, employed only part-time, or has difficulty obtaining employment is not sufficient.  Van Hoose, 4 Vet. App. at 363.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, rated at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is rated at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For those veterans who fail to meet the percentage standards, TDIU on an extra-schedular basis may be assigned when it is found that service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities include: posttraumatic stress disorder (PTSD), rated as 50 percent disabling from March 22, 2010; thoracolumbar degenerative disc disease, with spondylosis and levoscoliosis, rated as 20 percent disabling from March 22, 2010; right lower extremity radiculopathy associated with thoracolumbar degenerative disc disease, with spondylosis and levoscoliosis, rated as 20 percent disabling from March 14, 2012; left lower extremity radiculopathy associated with thoracolumbar degenerative disc disease, with spondylosis and levoscoliosis, rated as 20 percent disabling from March 14, 2012; tinnitus, rated as 10 percent disabling, effective March 22, 2010; and hearing loss, rated as noncompensable, effective March 22, 2010.  Prior to March 14, 2012, the Veteran did not meet the percentage requirements for consideration of TDIU on a schedular basis.  The issue of extraschedular consideration of TDIU prior to March 14, 2012, is discussed the Remand portion of this decision.

In a February 2016 application for increased compensation based on unemployability, the Veteran indicated he last worked in July 1995 as an air traffic controller and that he was unemployable due to his low back disability and associated bilateral lower extremity radiculopathy.  Although the Veteran has only claimed to be unemployable due to these disabilities, the Board has considered all service-connected disabilities of record in making its determination.

The evidence of record reflects the Veteran worked as a federal prison guard for his first year following separation from service.  Thereafter, he worked as an air traffic controller with the Federal Aviation Association for eighteen years.  He retired in 1995 because the air traffic facility he worked at was closed by the FAA.  Although the Veteran holds a master's degree in psychology and counseling, he has never worked in that field.

At a May 2010 VA PTSD examination, the Veteran reported he had "all the symptoms" of PTSD and that the symptom that plagued him most was intrusive thoughts and that he abused alcohol in an effort to escape these thoughts.  The examiner attributed the Veteran's alcohol abuse to his PTSD.  The indicated he was frequently angry and agitated yet denied a history of violent behavior.  He indicated he had been irritable for a long time but was now "downright angry" most of the time, which interfered with his social interactions.  Although he has described a sense of foreshortened future, described as thinking he would not live very long, he denied suicidal or homicidal ideations and denied ever attempting suicide.  He reported being hypervigilant and being careful about where he went and watching what went on around him.  The examiner also found the Veteran's physical disabilities contributed to his emotional issues due to pain. 

At his April 2012 hearing before the Board, the Veteran testified as to the issues of an increased rating for his hearing loss and an increased rating for thoracolumbar degenerative disc disease with levoscoliosis.  The Veteran described his nerve pain as "suicidal."  He testified that the pain depended on what he did and that lifting, stooping, or bending could exacerbate his pain.  With regard to occupational impairment, the Veteran indicated that he would "have to do something seated" and that he could not stand for very long or walk very far.  He stated he had to sit most of the time with his legs raised.

At his October 2014 VA spine compensation and pension examination, the Veteran reported that he was unable to walk more than 100 yards, bend, or lift anything and that he experienced constant back pain.  He indicated he could not sit, stand, or walk for periods longer than 10 to 15 minutes and that he could not even pick up a bar of soap from the floor when it fell in the shower.  Due to constant backache and intermittent severe sciatica pains, the examiner determined the Veteran was unable to secure and maintain substantially gainful employment.  At an October 2014 VA audiological examination, the Veteran reported his hearing loss affected his daily life because he had difficulty understanding the television, movies, and conversation and that he had to look at people's mouths to understand speech.

A May 2015 independent medical evaluation from Dr. J. E. reflects that the Veteran underwent back surgery in 2012.  After this surgery some numbness in his legs improved; however, he continued to experience numbness in his feet, worse in the right, and continued to experience bilateral feet weakness.  The pain in the Veteran's right leg was constant, burning, and tingling.  The Veteran reported difficulty bending, stooping, squatting, and kneeling.  He reported difficulty getting up from a seated position unless he was near something to support him, such as the arm of a chair.  Dr. J. E. indicated that the Veteran's back pain and radiculopathy kept him from doing things on a daily basis, such as flying and boating, and that he was unable to walk up and down stairs without extreme difficulty.  The Veteran reported he could only go to the grocery store if he had a buggy or something to lean on to assist him throughout the store and that he had trouble carrying groceries.  He also reported using a cane for the past two and a half years to help stabilize his gait.  On examination, the Veteran had to balance himself next to the examination table to perform range of motion exercises due to unsteadiness.  Dr. J. E. opined that the combination of the Veteran's service-connected conditions rendered him unemployable.

Although the Veteran has only claimed to be unemployable due to his service-connected back disability, the Board finds that based on the totality of the record and the Veteran's individual circumstances, beginning March 14, 2012, the Veteran's service-connected disabilities have precluded him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified by virtue of his education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").  Given that the Veteran has not worked full-time since 1995, the Board recognizes it is difficult to assess the occupational impairment caused by his service-connected disabilities.  In this regard, the Board takes judicial notice of the FAA's medical standards for air traffic controllers and finds that the Veteran would be precluded from returning to this job based on his service-connected hearing loss and mental health disabilities.  The Board also finds that the Veteran would be precluded from manual labor, or any job that required prolonged standing, due to his service-connected low back and bilateral lower extremity radiculopathy disabilities.  Moreover, the Board also finds that the Veteran would be unable to obtain or maintain substantially gainful employment at a sedentary job.  Although the Veteran has acknowledged that his service-connected PTSD did not interfere with his work when he was employed, this was over twenty years ago.  At his March 2010 VA PTSD examination, the Veteran reported irritability for most of his life, but acknowledged he was "downright angry" most of the time, and that his increased anger began within the past year.  Moreover, the examiner found the Veteran's PTSD was manifested by moderate memory impairment and that the Veteran had difficulty with highly learned material and completing tasks on time.

Based on the foregoing, with strong consideration given to the Veteran's work experience and current functional impairment, the Board finds that beginning March 14, 2012, his service-connected disabilities have prevented him from obtaining and maintaining substantial employment.


ORDER

Beginning March 14, 2012, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, prior to March 14, 2012, the Veteran did not meet the schedular requirements for entitlement to TDIU.  Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  However, the Board is precluded from assigning extra-schedular TDIU in the first instance.  38 C.F.R.  4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Based on the evidence of record suggesting the Veteran may have been unable to obtain and maintain substantially gainful employment prior to March 14, 2012, and given that the Board is precluded from awarding extraschedular TDIU in the first instance, the Board finds a remand is required to refer the Veteran's claim to VA's Director of Compensation Services for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to the Director of Compensation Services for consideration of entitlement to TDIU prior to March 14, 2012, on an extra-schedular basis as outlined in 38 C.F.R. § 4.16(b).

2.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


